Exhibit 10.4
 
ADDENDUM TO EMPLOYMENT AGREEMENT


THIS ADDENDUM TO EMPLOYMENT AGREEMENT (the “Addendum”) is made and entered into
effective as of this 28th day of April, 2015 (the “Effective Date”), by and
among CLS Labs, Inc. (“CLS Labs”), Michael Abrams (the “Executive”), and CLS
Holdings USA, Inc. (“CLS Holdings”).


RECITALS


WHEREAS, CLS Labs and the Executive entered into that certain Employment
Agreement, dated October 1, 2014 (the “Employment Agreement”), pursuant to which
CLS Labs employed the Executive to serve as its Chief Operating Officer for a
term of five years; and


WHEREAS, CLS Labs and CLS Holdings, among others, plan to enter into that
certain Agreement and Plan of Merger, a draft of which is attached hereto,
whereby a wholly owned subsidiary of CLS Holdings will merge with and into CLS
Labs (the “Merger”), with CLS Labs surviving and becoming a wholly owned
subsidiary of CLS Holdings; and


WHEREAS, in anticipation of the Merger, the parties have determined that the
Employment Agreement must be amended to properly reflect their intentions
regarding the duties, responsibilities and compensation of the Executive.


NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
AGREEMENT


1.           Recitals.  The above recitals are true and correct and are
incorporated herein and made a part hereof by this reference.


2.           Duties and Responsibilities.  Executive agrees that in addition to
his duties, responsibilities and obligations to CLS Labs under Section 2 of the
Employment Agreement, upon consummation of the Merger, he shall serve CLS
Holdings and/or its subsidiaries in such capacity as may be requested by the
Board of Directors of CLS Holdings from time to time in its discretion during
the term of the Employment Agreement.


3.           Stock Options.  In exchange for Executive’s agreement to serve CLS
Holdings and its subsidiaries in such capacity as the Board of Directors of CLS
Holdings may request, CLS Holdings agrees to grant to the Executive an annual
option to purchase shares of common stock pursuant to Section 3(h) of the
Employment Agreement. All other terms, restrictions and procedures set forth in
Section 3(h) shall remain in effect, with options to purchase shares of CLS
Holdings’ common stock being granted to Executive in lieu of options to purchase
shares of CLS Labs’ common stock under Section 3(h) of the Employment Agreement.


 
1

--------------------------------------------------------------------------------

 
 
4.           Restricted Stock Signing Bonus.  In exchange for Executive’s
agreement to serve CLS Holdings and its subsidiaries in such capacity as the
Board of Directors of CLS Holdings may request, CLS Holdings agrees to issue to
Executive, upon the consummation of the Merger, 250,000 shares of restricted
common stock of CLS Holdings in lieu of all obligations of CLS Labs to issue
restricted stock to the Executive pursuant to Section 3(i) of the Employment
Agreement. The grant of such restricted shares shall be evidenced by a
restricted stock grant agreement that contains the terms set forth in Section
3(i) of the Employment Agreement and other provisions generally applicable to
CLS Holdings' restricted stock.


5.           Ratification of Employment Agreement.  Except as modified by this
Addendum, the Employment Agreement shall remain in full force and effect in
accordance with its terms.


IN WITNESS WHEREOF, the parties or their duly authorized representatives have
signed this Addendum as of the Effective Date.
 
 
CLS LABS, INC.
 
 
By: /s/ Jeffrey I. Binder                                        
Name: Jeffrey I. Binder                                         
Title: Chairman, President and CEO                   
 
 
CLS HOLDINGS USA, INC.
 
 
By: /s/ Jeffrey I. Binder                                        
Name: Jeffrey I. Binder                                         
Title: Chairman, President and CEO                   
 
EXECUTIVE
 
 
/s/ Michael Abrams                                         
Michael Abrams
 

 
 
 
2

--------------------------------------------------------------------------------

 